DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 and 17 are objected to because of the following informalities: Please change ‘PVC’ to -- polyvinyl chloride (PVC) --. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,053,695 in view of Hartanto (US Patent No. 7,603,824). US Patent No. 11,053,695 claim 11 discloses all the limitations present in claim 1 of the present Application except that the core layer has a lower density than the top layer and the backing layer. However this is obvious and not a contribution over the prior art since Hartanto discloses a panel (fig. 1) with a core layer (12) having a lower density than the top layer (14) and the backing layer (13) (the top layer and backing layer are made of wood which is more dense than foam).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartanto (US Patent No. 7,603,824).
For claim 1, Hartanto discloses a panel (fig. 1) suitable for assembling a waterproof floor or wall covering from a plurality of said panels, wherein the panel has a substantially planar top surface (11), and a substantially planar bottom surface (28), the panel having a laminated structure of layers which comprises: a flexible core layer (12) which is substantially composed of a material which is provided with voids in the form of air pockets and hence is relatively low in density (col. 2 lines 61-67, foam), a rigid top layer (11) which comprises a support layer (14) that is substantially composed of a material that is virtually devoid of air pockets and hence is relatively high in density (col. 2 lines 27-33, wood), and a rigid backing layer (13) which is provided directly or indirectly to the bottom side of the core layer, wherein the core layer has a lower density than the top layer and the backing layer (col. 1 lines 40-42, inherently the core layer foam has a lower density than wood).
For claim 2, Hartanto discloses that the backing layer is wood (col. 2 lines 48-49).
For claim 11, Hartanto discloses that the support layer (14) is directly provided onto the top side of the core layer (12).
For claim 16, Hartanto discloses that the material of the core layer comprises a foam material from polyethylene (col. 2 lines 61-64).
For claim 19, Hartanto discloses that the panel (fig. 1) has at least four substantially linear side edges having a rectangular design, wherein the linear side edges comprise at least one pair of opposite side edges which are provided with interconnecting coupling means (21, 22) for interconnecting one panel within another.
For claim 20, Hartanto discloses that the interconnecting coupling means are provided as an integral part of the support layer (fig. 2, 14, 21, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartanto (US Patent No. 7,603,824) in view of Whispell et al. (US2011/0167744).
For claim 3, Hartanto does not disclose that the backing layer is flexible vinyl compound with a plasticizer content of at least 5 wt%.
Whispell et al. discloses a panel (fig. 61) with a backing layer (11a) that can be made of flexible vinyl compound with a plasticizer content of at least 5 wt% [0173].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the backing layer of Hartanto a flexible vinyl compound with a plasticizer content of at least 5wt% as made obvious by Whispell et al. to increase the flexibility and durability of the panel.
For claim 4, the combination discloses the obviousness of making the backing layer of PVC to increase the durability of the panel (Whispell et al. [0173]).
For claim 5, the combination discloses the obviousness of making the backing layer of extruded PVC (Whispell et al. [0173]) and it would be obvious to make the PVC free of plasticizer since Whispell discloses a rigid PVC panel [0173]. Moreover it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  Ex Parte Wu, 10 USPQ 2031 and In re Larson, 340 F.2d 965. MPEP 2144.04[II-A].
For claim 6, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the backing layer thickness 0.5-5mm (Whispell et al. [0081]) since this merely involves changing already disclosed dimensions to get predictable and expected results like increased strength and durability. 
For claim 7, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the density of the backing layer at least 1600 kg/m3 since the combination discloses that the backing layer is made of the same material and plasticizer as the applicant’s panel (Whispell et al. [0081] PVC).

Claims 8-10, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartanto (US Patent No. 7,603,824) in view of Meersseman et al. (US2014/0290158).
For claim 8, Hartanto does not disclose that the material of the core layer has a close cell structure.
Meersseman et al. discloses a panel (fig. 2) having a core layer (2) with a material that has a close cell structure [0074].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the material of the core layer of Hartanto have a close cell structure as made obvious by Meersseman et al. to increase the strength and insulation of the core layer.
For claims 9-10, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to choose a material for the core layer with a pore volume in the range of 20-50% and a pore size in the range of .01-.5 mm since this merely involves choosing a foam of a particular material to get predictable and expected results. Moreover the applicant has not disclosed any unpredictable or unexpected results gotten from choosing such void dimensions for the core layer.
For claim 12, the combination discloses a layer having a thickness of 0.5mm (Meersseman et al. [0025]) and it would be obvious to one having ordinary skill to make the thickness of the core layer in the range of 0.5-3mm to increase the strength of the panel.
For claim 13, the combination discloses the obviousness of making the core layer have a density of about 300 kg/m3 (Meersseman et al. [0010]).
For claim 14, the combination discloses the obviousness of making the top/support layer have a density of at least 1200kg/m3 (Meersseman et al. [0021] density more than 500kg/m3).
For claim 15, the combination discloses the obviousness of adding a reinforcing material (Meersseman et al. fig. 4, 28) to the support layer to increase the strength of the support layer.
For claim 17, the combination discloses that the material of the support layer (Meersseman et al. fig. 4, 28) can comprise PVC that is virtually free from plasticizer (none is disclosed) and contains CaCO3/chalk as filler material [0075]. 
For claim 18, the combination discloses the obviousness of having the top layer comprising a wear layer (Meersseman et al. fig. 2, 29) and a décor layer (4) on top of the support layer (28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633